Case 6:19-cv-00488-RRS-PJH Document 35 Filed 10/06/20 Page 1 of 2 PageID #: 117




                               UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


 JOHN DERRICK BAPTISTE #002306435                      CASE NO. 6:19-CV-00488 SEC P

 VERSUS                                                JUDGE ROBERT R. SUMMERHAYS

 BRANDON DECOU, ET AL.                                 MAGISTRATE JUDGE HANNA


                                             ORDER

        On July 9, 2019, the Court entered a Judgment dismissing this suit with prejudice. [ECF

 No. 12]. Plaintiff then filed a Notice of Appeal [ECF No. 17; see also ECF No. 20] and sought

 permission to proceed in forma pauperis on appeal. [ECF No. 21; see also ECF Nos. 23, 25]. On

 August 19, 2020, the Court denied the application to proceed in forma pauperis on appeal, finding

 that the appeal was not taken in good faith, as Plaintiff’s claims are frivolous and barred by the

 statute of limitations. [ECF No. 28 at 2]. On September 3, 2020, Plaintiff filed a second motion to

 proceed in forma pauperis on appeal [ECF No. 30], which the Court denied on September 4, 2020.

 [ECF No. 31]. On September 8, 2020, Plaintiff filed a third motion to proceed in forma pauperis

 on appeal [ECF No. 32], which the Court denied on September 9, 2020. [ECF No. 33]. Plaintiff

 has now filed a Motion for Relief from Judgment pursuant to Fed. R. Civ. P. 60. [ECF No. 34].

 Because Plaintiff has not identified any grounds for relief, the motion is DENIED.

        The judicial system is generally accessible and open to all individuals who seek to advance

 a claim “which is arguably supported by existing law, or any reasonably based suggestion for its

 extension, modification, or reversal.” Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th

 Cir.1986). However, “one acting pro se has no license to harass others, clog the judicial machinery

 with meritless litigation, and abuse already overloaded court dockets.” Id. Because the court has
Case 6:19-cv-00488-RRS-PJH Document 35 Filed 10/06/20 Page 2 of 2 PageID #: 118




 dismissed this action with prejudice, and because plaintiff nevertheless continues to clog this

 closed case with multiple post-judgment motions that are frivolous, plaintiff is WARNED that

 future frivolous filings in this case will result in sanctions, including precluding him from making

 further filings without leave of court.

        THUS DONE in Chambers on this 6th day of October, 2020.




                                                          ROBERT R. SUMMERHAYS
                                                       UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
